                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                FAYETTEVILLE DIVISION

DIONICIO GARZA                                                                          PLAINTIFF

v.                                   Civil No. 5:18-cv-05241

DR. KARAS and
NURSE KELLY HINELY                                                                  DEFENDANTS

                                    OPINION AND ORDER

       This is a civil rights action filed by the Plaintiff, Dionicio Garza, pursuant to 42 U.S.C. §

1983. He proceeds in forma pauperis and pro se. Plaintiff is not incarcerated.

       On June 14, 2019, Defendants filed a motion to compel (ECF No. 14). Defendants

indicate they propounded interrogatories and requests for production, which included a medical

authorization, to the Plaintiff on February 13, 2019. On April 8, 2019, Defendants indicate they

received the executed medical authorization and 130 pages of material. They did not receive the

interrogatory responses. Despite efforts to obtain these responses, Defendants indicate that they

have not received them. Defendants ask the Court to compel responses to the interrogatories.

       On June 18, 2019, the Court entered an order (ECF No. 18) directing the Plaintiff to

respond to the motion to compel by July 9, 2018. Plaintiff has not responded to the motion to

compel.

       On June 14, 2019, Defendants also filed a motion to dismiss (ECF No. 16) pursuant to Rule

37(d) of the Federal Rules of Civil Procedure based on Plaintiff’s failure to appear for his

deposition. Defendants indicate that on March 14, 2019, they forwarded a notice of deposition to

Plaintiff scheduling his deposition for April 5, 2019. On March 21, 2019, Defendants state they

sent Plaintiff a letter requesting his past-due discovery responses. Plaintiff was advised that if he

                                                 1
preferred, he could bring his discovery responses to his April 5, 2019, deposition. On March 29,

2019, Defendants forwarded their notice of disclosures to the Plaintiff and reminded him of his

April 5, 2019, deposition.

       Plaintiff failed to appear for his April 5, 2019, deposition. On April 8, 2019, Defendants’

counsel received a letter from the Plaintiff dated March 30, 2019, stating that he had a doctor’s

appointment on April 5th at 9:45 am and the deposition would need to be rescheduled. Plaintiff

also forwarded 130 pages of material including an executed medical authorization. However, his

answers to interrogatories were not provided.

       On May 28, 2019, Defendants asked for the complete discovery responses and sent Plaintiff

a notice of deposition for June 7, 2019. On June 6, 2019, a member of defense counsel’s staff

contacted Plaintiff by phone to confirm that he would attend the deposition. Plaintiff stated he

did not have transportation to get to the deposition. On June 7, 2019, Plaintiff did not appear for

his deposition.

       On June 18, 2019, the Court entered an order (ECF No. 18) directing the Plaintiff to

respond to the motion to dismiss by July 9, 2019. Plaintiff has not responded to the motion to

dismiss. In fact, Plaintiff has not contacted the Court, or submitted any documents for filing, since

January 24, 2019, when he notified the Court of a change of address.

       On July 9, 2019, Defendants filed a second motion to dismiss (ECF No. 19). Defendants

ask the Court to grant its motion and dismiss the case with prejudice.

       Specifically, Defendants ask the Court to dismiss the action as a sanction pursuant to Rule

37(d) of the Federal Rules of Civil Procedure based on the Plaintiff’s failure to appear at his

deposition. Rule 37(d)(1)(A) provides “the court . . . on motion, [may] order sanctions if a party


                                                 2
. . . fails after being served with proper notice, to appear for that person’s deposition.” Pursuant

to Rule 37(d)(3), which incorporates the sanctions listed in Rule 37(b)(2)(i-vii), sanctions include

“dismissing the action or proceeding in whole or in part.” In this case, given the history of the

litigation which includes Plaintiff’s complete failure to prosecute this action, any sanction lesser

than dismissal would provide futile and only involve further delay. See Rodgers v. Curators of

University of Missouri, 135 F.3d 1216, 1222 (8th Cir. 1998).

       Additionally, the Federal Rules of Civil Procedure specifically contemplate dismissal of a

case on the grounds that the plaintiff failed to prosecute or failed to comply with orders of the

Court. See Fed. R. Civ. P. 41(b); see also Link v. Wabash R.R. Co., 370 U.S. 626, 630–31 (1962)

(the district court possesses the power to dismiss sua sponte under Rule 41(b)). Moreover,

Plaintiff has failed to monitor and to diligently prosecute the action as required by Rule 5.5(c)(2)

of the Local Rules for the Eastern and Western Districts of Arkansas.

       Accordingly, the Defendants’ Motions to Dismiss (ECF Nos. 16 & 19) are GRANTED.

The case is DISMISSED WITH PREJUDICE pursuant to Federal Rule of Civil Procedure

37(d)(1)(A)(3), Federal Rule of Civil Procedure 41(b) and Local Rule 5.5(c)(2).

       IT IS SO ORDERED this 17th day of July 2019.


                                              /s/P.K. Holmes,III
                                                     P. K. HOLMES, III
                                                     U.S. DISTRICT JUDGE




                                                 3
